Sims, J.,
delivered the opinion of the court.
We are met on the threshold of this case by the motion of the Attorney General to dismiss the appeal *799for lack of any record accompanying the petition for the writ of error.
 The final judgment in this case was entered in the court below on April 26, 1920. The bills of exceptions were not signed by the trial judge until June 29th, which was more than sixty days after the entry of the final judgment. We find nothing in the record to explain this delay so as to bring the petitioner for the writ of error within the requirement of the statute law (Secs. 6252, 6253), that the bills of exception, or certificates, must be signed within sixty days from the time at which the final judgment is entered. The bills of exception accompanying the petition are therefore no part of the record before this court. All of the assignments of error insisted upon depend for their consideration upon the evidence. The appeal must, therefore, be dismissed as improvidently awarded. Bragg v. Justis, 129 Va. 354, 106 S. E. 335; Harley’s Case, 131 Va. 664, 108 S. E. 648; Kelly v. Trehy, ante p. 160; 112 S. E. 757, decided at this term.

Dismissed.